UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended October 31, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 1-year 5-year 10-year inception 1 Class A 5.74 1.60 2.99 — 5.74 8.23 34.32 — Class B 5.44 1.50 — 1.92 5.44 7.71 — 19.69 Class C 9.47 1.88 — 1.81 9.47 9.75 — 18.42 Class I 2 11.75 3.11 — 3.01 11.75 16.54 — 32.39 Class R6 11.75 3.06 3.95 — 11.75 16.24 47.33 — Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-29-12 for Class A, Class B, Class C and Class I shares and 2-28-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R6 Net (%) 1.34 2.09 2.09 0.92 0.90 Gross (%) 1.30 2.05 2.05 0.85 0.85 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses may increase and results may have been less favorable. 6 U.S. Global Leaders Growth Fund | Annual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 4 5-20-02 $11,969 $11,969 $13,833 $14,331 Class C 4 5-20-02 11,842 11,842 13,833 14,331 Class I 2 5-20-02 13,239 13,239 13,833 14,331 Class R6 10-31-01 14,733 14,733 14,369 14,183 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 5-20-02. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 The inception date of Class R6 is 9-1-11; returns prior to that date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 4 No contingent deferred sales charge is applicable. Annual report | U.S. Global Leaders Growth Fund 7 Management’s discussion of Fund performance By Sustainable Growth Advisers, LP The U.S. stock market’s positive performance for the 12 months ended October 31, 2011 masked considerable volatility. Stocks rallied steadily throughout the first half of the period thanks to gradually improving economic conditions and continued strength in corporate profits. However, the latter half of the period brought a reversal in the equity market as investors reacted strongly to a worsening sovereign debt crisis in Europe and a slowdown in economic activity. After a sharp decline in stock prices from May through September, erasing the market’s earlier gains, stocks finished the period on a high note, rebounding in October amid positive news on the domestic economy and hopeful news out of Europe. For the year ended October 31, 2011, John Hancock U.S. Global Leaders Growth Fund’s Class A shares posted a total return of 11.28% at net asset value. By comparison, the S&P 500 Index returned 8.09%, the Russell 1000 Growth Index returned 9.92%, and the average large-cap growth fund returned 6.33%, according to Morningstar, Inc. The Fund’s best individual contributors came from the industrials and health care sectors. In the industrials sector, the top contributor was industrial parts distributor Fastenal Co., which we sold in mid-2011, while medical technology firm Cerner Corp. was the leading contributor in the health care sector. Other strong contributors included energy equipment and services provider National Oilwell Varco, Inc. and coffee retailer Starbucks Corp. On the downside, the biggest individual detractors were office supplies retailer Staples, Inc., network equipment maker Juniper Networks, Inc. and generic drug maker Teva Pharmaceuticals Industries, Ltd. Staples remains in the portfolio, but we sold Teva and Juniper. Periods of extreme market volatility can provide opportunities to find quality growth companies trading at attractive valuations. During the 12-month period, we eliminated 10 holdings from the portfolio and replaced those stocks with nine others that we believe offer better growth prospects. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. The Fund is non-diversified, which allows it to make larger investments in individual companies. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. 8 U.S. Global Leaders Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2011 with the same investment held until October 31, 2011. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period ended 10-31-11 1 Class A $1,000.00 $957.30 $6.22 Class B 1,000.00 953.80 9.90 Class C 1,000.00 953.80 9.90 Class I 1,000.00 959.60 4.20 For the class noted below, the example assumes an account value of $1,000 on September 1, 2011, with the same investment held until October 31, 2011. Account value Ending value Expenses paid during on 9-1-11 on10-31-11 period ended 10-31-11 2 Class R6 $1,000.00 $1,040.60 $1.45 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | U.S. Global Leaders Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2011, with the same investment held until October 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period ended 10-31-11 3 Class A $1,000.00 $1,018.90 $6.41 Class B 1,000.00 1,015.10 10.21 Class C 1,000.00 1,015.10 10.21 Class I 1,000.00 1,020.90 4.33 Class R6 1,000.00 1,020.90 4.33 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.26%, 2.01%, 2.01% and 0.85% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 0.85% for Class R6 shares, multiplied by the average account value over the period, multiplied by 61/365 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 U.S. Global Leaders Growth Fund | Annual report Portfolio summary Top 10 Holdings (41.8% of Net Assets on 10-31-11) Yum! Brands, Inc. 4.8% Red Hat, Inc. 4.0% Apple, Inc. 4.4% Automatic Data Processing, Inc. 4.0% National Oilwell Varco, Inc. 4.3% Colgate-Palmolive Company 4.0% eBay, Inc. 4.2% State Street Corp. 4.0% Schlumberger, Ltd. 4.1% The Coca-Cola Company 4.0% Sector Composition Information Technology 27% Energy 8% Consumer Staples 18% Materials 7% Health Care 17% Financials 4% Consumer Discretionary 15% Short-Term Investments & Other 4% 1 As a percentage of net assets on 10-31-11. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | U.S. Global Leaders Growth Fund 11 Fund’s investments As of 10-31-11 Shares Value Common Stocks 91.85% (Cost $278,860,509) Consumer Discretionary 14.86% Hotels, Restaurants & Leisure 10.74% Starbucks Corp. (L) 305,960 12,954,346 Starwood Hotels & Resorts Worldwide, Inc. 245,020 12,277,952 Yum! Brands, Inc. 374,920 20,084,464 Internet & Catalog Retail 3.11% Amazon.com, Inc. (I) 61,580 13,147,946 Specialty Retail 1.01% Staples, Inc. 283,927 4,247,548 Consumer Staples 13.85% Beverages 6.69% PepsiCo, Inc. 181,470 11,423,537 The Coca-Cola Company 246,400 16,834,048 Food Products 3.13% Danone SA, ADR (L) 954,620 13,211,941 Household Products 4.03% Colgate-Palmolive Company 188,130 17,001,308 Energy 8.42% Energy Equipment & Services 8.42% National Oilwell Varco, Inc. 254,980 18,187,723 Schlumberger, Ltd. 236,200 17,353,614 Financials 4.02% Capital Markets 4.02% State Street Corp. 419,570 16,946,432 Health Care 16.95% Health Care Equipment & Supplies 6.60% DENTSPLY International, Inc. (L) 227,480 8,407,661 Intuitive Surgical, Inc. (I) 25,740 11,167,556 Stryker Corp. 173,090 8,292,742 Health Care Technology 3.42% Cerner Corp. (I)(L) 227,680 14,441,742 Pharmaceuticals 6.93% Mylan, Inc. (I) 839,570 16,430,385 Novo Nordisk A/S, ADR (L) 120,600 12,819,780 12 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements Shares Value Information Technology 26.47% Computers & Peripherals 4.37% Apple, Inc. (I) 45,570 18,445,825 Internet Software & Services 10.02% eBay, Inc. (I) 563,120 17,924,110 Google, Inc., Class A (I) 27,280 16,167,219 VistaPrint NV (I)(L) 234,570 8,191,184 IT Services 7.02% Automatic Data Processing, Inc. 325,490 17,032,892 Visa, Inc., Class A 135,100 12,599,426 Software 5.06% Red Hat, Inc. (I)(L) 344,200 17,089,530 Salesforce.com, Inc. (I)(L) 31,970 4,257,445 Materials 7.28% Chemicals 7.28% Ecolab, Inc. (L) 288,970 15,558,145 Monsanto Company 208,700 15,182,925 Preferred Securities 3.92% (Cost $15,488,793) Consumer Staples 3.92% Beverages 3.92% Companhia de Bebidas das Americas, ADR (L) 490,990 16,556,183 Yield (%) Shares Value Securities Lending Collateral 11.78% (Cost $49,697,371) John Hancock Collateral Investment Trust (W) 0.2824 (Y) 4,967,608 49,707,870 Total investments (Cost $344,046,673) † 107.55% Other assets and liabilities, net (7.55%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 10-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-11. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $350,382,623. Net unrealized appreciation aggregated $103,560,856, of which $106,318,491 related to appreciated investment securities and $2,757,635 related to depreciated investment securities. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $294,349,302) including $47,428,894 of securities loaned (Note2) $404,235,609 Investments in affiliated issuers, at value (Cost $49,697,371) (Note2) 49,707,870 Total investments, at value (Cost $344,046,673) Cash 13,502,562 Receivable for investmentssold 12,526,724 Receivable for fund sharessold 2,921,709 Dividends and interestreceivable 433,626 Receivable for securities lendingincome 13,957 Other receivables and prepaidexpenses 78,973 Totalassets Liabilities Payable for investmentspurchased 10,365,064 Payable for fund sharesrepurchased 712,268 Payable upon return of securities loaned (Note2) 49,676,374 Payable toaffiliates Accounting and legal servicesfees 4,668 Transfer agentfees 64,607 Distribution and servicefees 125,923 Trustees’fees 55,549 Managementfees 246,522 Other liabilities and accruedexpenses 87,044 Totalliabilities Netassets Paid-incapital $304,615,720 Accumulated net investmentloss (37,586) Accumulated net realized gain oninvestments 7,608,071 Net unrealized appreciation (depreciation) oninvestments 109,896,806 Netassets 14 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($281,561,101 ÷ 9,090,232shares) $30.97 Class B ($27,148,800 ÷ 939,688shares) 1 $28.89 Class C ($58,154,585 ÷ 2,012,420shares) 1 $28.90 Class I ($55,114,478 ÷ 1,719,336shares) $32.06 Class R6 ($104,047 ÷ 3,245.7shares) $32.06 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $32.60 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $4,984,415 Interest 169,990 Securitieslending 136,353 Less foreign taxeswithheld (18,421) Total investmentincome Expenses Investment management fees (Note4) 3,161,347 Distribution and service fees (Note4) 1,631,774 Accounting and legal services fees (Note4) 62,672 Transfer agent fees (Note4) 720,843 Trustees’ fees (Note4) 35,417 State registrationfees 67,102 Printing andpostage 23,581 Professionalfees 43,694 Custodianfees 56,293 Registration and filingfees 25,555 Other 20,037 Totalexpenses Less expense reductions (Note4) (51,776) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 52,204,241 Investments in affiliatedissuers (7,126) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (8,588,864) Investments in affiliatedissuers (187) Net realized and unrealizedgain Increase in net assets fromoperations 16 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentloss ($524,202) ($621,187) Net realizedgain 52,197,115 54,257,437 Change in net unrealized appreciation(depreciation) (8,589,051) 28,071,221 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (383,932) ClassI — (68,376) Totaldistributions — From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 400,883,367 612,702,051 End ofyear Accumulated net investmentloss See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 — 3 — 4 0.02 0.03 0.03 — 4 Net realized and unrealized gain (loss) oninvestments 3.14 3.96 3.30 (7.96) 1.04 0.41 Total from investmentoperations Lessdistributions From net investmentincome — (0.02) (0.01) — — — From net realizedgain — — (0.29) — (1.12) — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 7 Ratios and supplementaldata Net assets, end of period (inmillions) $282 $264 $480 $552 $1,022 $1,263 Ratios (as a percentage of average net assets): Expenses beforereductions 1.26 1.50 1.81 8 1.38 9 1.32 1.32 Expenses net of feewaivers 1.26 1.30 1.34 8 1.30 9 1.27 1.28 Expenses net of fee waivers andcredits 1.26 1.30 1.33 8 1.30 9 1.27 1.28 Net investment income(loss) (0.01) 0.01 0.10 0.13 9 0.10 — 10 Portfolio turnover (%) 50 33 37 58 27 34 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Less than $0.005 pershare. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Annualized. 10 Less than 0.005%. 18 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.21) (0.19) (0.13) (0.13) (0.18) (0.20) Net realized and unrealized gain (loss) oninvestments 2.94 3.75 3.12 (7.61) 1.00 0.39 Total from investmentoperations Lessdistributions From net realizedgain — — (0.29) — (1.12) — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $27 $39 $47 $56 $107 $151 Ratios (as a percentage of average net assets): Expenses beforereductions 2.01 2.24 2.50 6 2.13 7 2.07 2.07 Expenses net of feewaivers 2.00 2.05 2.08 6 2.05 7 2.02 2.03 Expenses net of fee waivers andcredits 2.00 2.05 2.07 6 2.05 7 2.02 2.03 Net investmentloss (0.75) (0.75) (0.65) (0.63) 7 (0.65) (0.75) Portfolio turnover (%) 50 33 37 58 27 34 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 7 Annualized. CLASS C SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.21) (0.19) (0.12) (0.13) (0.18) (0.20) Net realized and unrealized gain (loss) oninvestments 2.95 3.74 3.12 (7.61) 1.00 0.39 Total from investmentoperations Lessdistributions From net realizedgain — — (0.29) — (1.12) — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $58 $60 $60 $62 $114 $186 Ratios (as a percentage of average net assets): Expenses beforereductions 2.01 2.23 2.51 6 2.13 7 2.07 2.07 Expenses net of feewaivers 2.01 2.05 2.08 6 2.05 7 2.02 2.03 Expenses net of fee waivers andcredits 2.01 2.05 2.07 6 2.05 7 2.02 2.03 Net investmentloss (0.75) (0.76) (0.66) (0.63) 7 (0.65) (0.75) Portfolio turnover (%) 50 33 37 58 27 34 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 7 Annualized. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 19 CLASS I SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.12 0.11 0.13 0.13 0.16 0.12 Net realized and unrealized gain (loss) oninvestments 3.25 4.10 3.38 (8.14) 1.06 0.42 Total from investmentoperations Lessdistributions From net investmentincome — (0.07) (0.04) — — — From net realizedgain — — (0.29) — (1.12) — Totaldistributions — — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $55 $37 $26 $51 $7 $18 Ratios (as a percentage of average net assets): Expenses beforereductions 0.90 0.93 0.96 5 0.89 6 0.88 0.87 Expenses net of feewaivers 0.85 0.85 0.84 5 0.85 6 0.84 0.84 Expenses net of fee waivers andcredits 0.85 0.85 0.84 5 0.85 6 0.84 0.84 Net investmentincome 0.39 0.43 0.60 0.60 6 0.54 0.43 Portfolio turnover (%) 50 33 37 58 27 34 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 6 Annualized. CLASS R6 SHARES Periodended 10-31-11 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.03 Net realized and unrealized gain oninvestments 1.22 Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.88 6 Expenses net of feewaivers 0.85 6 Expenses net of fee waivers andcredits 0.85 6 Net investmentincome 0.66 6 Portfolio turnover (%) 50 7 1 Period from 9-1-11 (inception date) to 10-31-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. 20 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock U.S. Global Leaders Growth Fund (the Fund) is a non-diversified series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Certain Class I shares may be exchanged for Class R6 shares within one year after the commencement of operations of Class R6 shares. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
